DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         KISSI, LLC, a Florida limited liability company, and
       MICHAEL GREENWALD, as Trustee of the Shirley Finkel
                Revocable Trust dated April 2, 2007,
                             Appellants,

                                    v.

    ELLEN M. STEIN, as General Partner of THE GARLICK GROUP,
                  a Florida General Partnership,
                             Appellee.

                              No. 4D20-2062

                         [November 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502018CA005435XXXXMB.

  James K. Green of James K. Green, P.A., West Palm Beach, for
appellants.

  Garry M. Glickman of Glickman, Witters & Marell, P.A., West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.